DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:

Species 1: Fig. 3 and 4 (rear window removal by slide the window in a channel and remove a C-pillar)
Species 2: Fig. 5-9 (rear window removal by pivot the window into an intermediate position and slide it out of the hinges)

The species are independent or distinct because each of the species has mutually exclusive characteristics. In particular, the two species have different mechanisms for window removal. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-2 and 5-10 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each of the species require different electronic and classification search strategies. In particular, species 1 would not require search terms such as “hinge” or “pivot”, which would be required in species 2, and species 2 would not require search terms such as “channel” which would be required in species 1.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Steven Bronczyk on 1/20/2021, a provisional election was made without traverse to prosecute the invention of species 2, claims 1, 2, and 5-19.  Affirmation of this s 3-4 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-8 recite the limitation "without assistance or specialized equipment". It is unclear what constitutes as specialized equipment.
Claims 9 and 10 are rejected due to their dependency on the rejected claim 6.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McAuliff (US 8408623).
Regarding claim 1, McAuliff discloses a vehicle (Fig. 42) comprising: a vehicle body including a truck bed (see annotated Fig. 42) at least partially defining a cargo area; a vehicle interior with passenger seating (Fig. 11 and 13); and a multi-component hard top assembly (Fig. 42, top component 32, 33, and 36) configured to selectively and removably couple to the vehicle body to provide an enclosed configuration at least partially enclosing the vehicle interior (Col. 8, lines 41-49, removable hardtop), wherein the multi-component hard top assembly includes a rear window assembly (see annotated Fig. 42) configured to selectively and removably couple to the hard top assembly and the vehicle body (Fig. 35 and Col. 8 lines 12-18).  
Regarding claim 2, McAuliff discloses the vehicle of claim 1, wherein the rear window assembly includes a frame supporting a glass window (Fig. 42, supporting structures around the window, C-pillars and part of the roof top 36).
Regarding claim 5, McAuliff discloses the vehicle of claim 1, wherein the multi-component hard top assembly is detachable from the vehicle body (abstract) to provide an open air configuration for the vehicle interior (inherent effect of removing the tops).  

    PNG
    media_image1.png
    335
    675
    media_image1.png
    Greyscale

Figure 1 Annotated Fig. 42 from McAuliff
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over McAuliff.
Regarding claim 6, McAuliff discloses the vehicle of claim 1, wherein the hard top assembly comprises: a plurality of removable roof panels selectively coupleable to the vehicle body to create a substantially contiguous roof over the vehicle interior (Fig. 42, top component 32, 33, and 36).
Regarding claim 7, McAuliff discloses the vehicle of claim 6, wherein the multi-component hard top assembly further comprises a pair of removable C-pillars (Fig. 37-38, C-pillars 23 and 24) each separately removable from the vehicle body to provide further open air configuration.

Regarding claim 10, McAuliff discloses the vehicle of claim 6, wherein the plurality of removable roof panels includes a rear roof panel (36 in Fig. 42) configured to couple to the vehicle body in a location above rear passenger seating.  
McAuliff’s embodiment shown in Fig. 42 fails to disclose each removable roof panel of the plurality of removable roof panels is separately removable from the vehicle body to provide an open air configuration at that specific location of the hard top assembly while enabling a user to detach, remove, and transport a smaller portion of the hard top assembly without assistance or specialized equipment as recited in claim 6. McAuliff’s embodiment shown in Fig. 42 also fails to disclose enabling the user to detach, remove, and transport the C-pillars of the hard top assembly without assistance or specialized equipment as recited in claim 7 and the rear roof panel being removable as recited in claim 10.
However, McAuliff teaches other embodiments where each removable roof panel of the plurality of removable roof panels is separately removable from the vehicle body to provide an open air configuration at that specific location of the hard top assembly (Fig. 14 shows one panel being lifted and the other still on the roof, same can be done for the vehicle in Fig. 42) while enabling a user to detach, remove, and transport a smaller portion of the hard top assembly without assistance or specialized equipment (Col. 4 lines 60-61), removable C-pillars which enabling the user to detach, remove, and transport the C-pillars of the hard top assembly (Col. 8 lines 26-28), and removable rear panel (35 in Fig. 41, and Col. 8 lines 36-40).

McAuliff fails to disclose the C-pillars of the hard top assembly can be detached, removed, and transported without assistance or specialized equipment. It would be obvious to make the C-pillars easily removable by hand like the roof panels. Doing so makes the assembling and disassembling process easier and only one person is needed.
Claims 8 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over McAuliff as applied to claims 1 and 6 above, and further in view of Mitchell et al. (US 20200018104).
Regarding claim 8, McAuliff teaches the vehicle of claim 6, wherein the removable rear window assembly is selectively detachable from the vehicle body to provide an open air configuration at the passenger seating (McAuliff, Fig. 35 and Col. 8 lines 12-18).
Regarding claim 11, McAuliff discloses the vehicle of claim 1, wherein the rear window assembly is further coupled to the vehicle body and movable between a closed position (McAuliff, Fig. 42, installed positon) and an open position (McAuliff, when the window is removed) that provides an open air configuration to the passenger seating.  
Regarding claim 12, McAuliff’s embodiment of Fig. 42 discloses part of the vehicle of claim 11, but fails to disclose the vehicle body further includes a wall separating the cargo area and the vehicle interior.  
However, another of McAuliff’s embodiments teaches the vehicle body further includes a wall (McAuliff, 28 in Fig. 49) separating the cargo area and the vehicle interior.  

Regarding claim 13, McAuliff discloses part of the vehicle of claim 12.
Regarding claim 14, McAuliff discloses part of the vehicle of claim 13.
Regarding claim 15, McAuliff discloses part of the vehicle of claim 14.
Regarding claim 17, McAuliff discloses a vehicle (McAuliff, Fig. 42) comprising: a vehicle body including a truck bed (McAuliff, see annotated Fig. 42) at least partially defining a cargo area; a vehicle interior with passenger seating (McAuliff, Fig. 11 and 13); and a multi-component hard top assembly (McAuliff, Fig. 42, top component 32, 33, and 36) configured to selectively and removably couple to the vehicle body to provide an enclosed configuration at least partially enclosing the vehicle interior (McAuliff, Col. 8, lines 41-49, removable hardtop), wherein the multi-component hard top assembly includes a rear window assembly (McAuliff, see annotated Fig. 42) coupled to the vehicle body, wherein the rear window assembly is movable between a closed position (McAuliff, Fig. 42, installed positon) and an open position (McAuliff, when the window is removed, Fig. 35 and Col. 8 lines 12-18) that provides an open air configuration to the passenger seating.  
Regarding claim 18, McAuliff discloses the vehicle of claim 17, wherein the rear window assembly is coupled to the vehicle body (McAuliff, Fig. 42).  
Regarding claim 19, McAuliff discloses part of the vehicle of claim 18.
McAuliff fails to disclose enabling the user to detach, remove, and transport the removable rear window assembly of the hard top assembly without assistance or specialized equipment as recited in claim 8, the rear window is rotatable and movable between an upward and a lowered position as recited  coupled to the vehicle body by at least one hinge assembly as recited in claim 18, and in an intermediate position between the open position and the closed position, the rear window assembly is selectively detachable from the vehicle body as recited in claim 19.  
However, Mitchell teaches enabling the user to detach, remove, and transport the removable rear window assembly of the hard top assembly without assistance or specialized equipment (Mitchell, abstract, no tools required), the rear window is rotatable (Mitchell, by hinges 20, 22 in Fig. 1) and movable between a lowered closed position (Mitchell, Fig. 1) and an upward open position (Mitchell, Fig. 2) that provides an open air configuration to the passenger seating, the rear window assembly is hingedly coupled to the wall by at least one hinge assembly (Mitchell, hinge 22 in Fig. 1), the at least one hinge assembly comprises a hinge (Mitchell, 22 in Fig. 1) coupled to the rear window assembly, and a pair of knuckles (Mitchell, knuckles 32 and 46 in Fig. 5-6) coupled to the wall (Mitchell, through the bearing journal 36 and pin 48, Fig. 5, 8, and 14), the hinge includes a pin (Mitchell, 48 in Fig. 14) coupled to the rear window via a hinge arm (Mitchell, 45 in Fig. 6), the pair of knuckles includes a first knuckle and a second knuckle, wherein the first knuckle includes first and second semi-circular portions (Mitchell, Fig. 8, portion of 32 on left side of the gap 34 and portion of 32 on right side of the gap 34) with a gap (Mitchell, 34 in Fig. 8) defined therebetween, and wherein the second knuckle includes a bore (Mitchell, bore in 46 in Fig. 13) configured to receive the pin, an intermediate position (Mitchell, 
Mitchell is considered to be analogous art because it is in the same field of vehicle rear window as McAuliff. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle as taught by McAuliff to incorporate the teachings of Mitchell and have the rear window arrangement taught by Mitchell. Doing so provides the window an open position without removing the window and also provides a quick removal method (Mitchell, paragraph 0004).  
The combination of McAuliff in view of Mitchell teaches the claimed invention except for an upward closed position and a lowered open position. It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to rearrange the hinges to the lower portion of the window, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). See MPEP 2144.04 VI.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle removable covers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./               Examiner, Art Unit 3612         

/JASON S MORROW/              Primary Examiner, Art Unit 3612